Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 02/18/2022 in response to a telephone interview with Michael Scarpati on 02/07/2022.
Claim 1 has been amended as follows:
Replace claim 1 with the followings:
--A set of two or more mass labels, wherein each mass label has the following formula:


    PNG
    media_image1.png
    119
    340
    media_image1.png
    Greyscale


wherein 
X is a reporter moiety having an exact mass and wherein the reporter moiety X has the following general formula:

    PNG
    media_image2.png
    157
    121
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    182
    165
    media_image3.png
    Greyscale
, wherein the dotted line indicates linkage to the rest of the compound.
wherein * represents that oxygen is 18O, carbon is 13C, nitrogen is 15N or hydrogen is 2H, and wherein one or more * are present.
wherein each mass label in the set has an integer mass, 
wherein each mass label in the set has the same integer mass, 
wherein the set comprises two or more subsets of mass labels, each subset comprising one, two or more mass labels, 
wherein, when the subset comprises two or more mass labels, the exact mass of the reporter moiety X of each mass label in the subset is different from the exact mass of the reporter moiety X of the mass labels in the same subset and in all other subsets, wherein each mass label is distinguishable by mass spectrometry.--
Claim 15 has been amended as follows:
Replace claim 15 with the followings:
--The set of two or more mass labels according to claim 1, wherein each mass label has the following structure:

    PNG
    media_image4.png
    165
    410
    media_image4.png
    Greyscale

wherein * represents that oxygen is 18O, carbon is 13C, nitrogen is 15N or hydrogen is 2H, and wherein one or more * are present.--
Claim 17 has been amended as follows:
Replace claim 17 with the followings:
--The set of two or more mass labels according to claim 1, wherein each mass label has the following structure:

    PNG
    media_image5.png
    178
    548
    media_image5.png
    Greyscale

wherein * represents that oxygen is 18O, carbon is 13C, nitrogen is 15N or hydrogen is 2H, and wherein one or more * are present.
Claim 19 has been amended as follows:
Replace claim 19 with the followings:
--The set of two or more mass labels according to claim 1, wherein each mass label has the following structure:

    PNG
    media_image6.png
    165
    426
    media_image6.png
    Greyscale

wherein * represents that oxygen is 18O, carbon is 13C, nitrogen is 15N or hydrogen is 2H, and wherein one or more * are present.--
Claim 21 has been amended as follows:
Replace claim 21 with the followings:
--The set of two or more mass labels according to claim 1, wherein each mass label has the following structure:

    PNG
    media_image7.png
    155
    416
    media_image7.png
    Greyscale

wherein * represents that oxygen is 18O, carbon is 13C, nitrogen is 15N or hydrogen is 2H, and wherein one or more * are present.--
Claims 2-14 and 25-37 have been cancelled.
Terminal Disclaimer
The terminal disclaimers filed on 02/16/2022 disclaiming the terminal part of the statutory term of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10527629 has been reviewed and has been accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 15-24, renumbered as claims 1-11 respectively, are allowed.
The following is an examiner’s statement of reasons for allowance: Double patenting rejection over US patent 10257629 has been withdrawn in view of the terminal disclaimer filed on 02/18/2022. The double patenting rejections over US patents 8697604 and 9023656 have been withdrawn in view of the claim amendments as described in Examiner’s amendment. In regards to rejection under 35 USC 103, Applicant’s arguments regarding dependent claims 15-24 with respect non-obviousness for the set of 16 and set of 7 specific mass label and with respect non-obviousness for specific structure having isotopic substitution are persuasive. Therefore, the closest prior arts of record do not teach or reasonably suggest a set of two or more mass labels as recited in the amended claims 15-24.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641